ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-456, concluding as a matter of final discipline pursuant to Rule l:20-13(c) that JAMES W. KENNEDY of TOMS RIVER, who was admitted to the bar of this State in 1983, should be disciplined on the basis of respondent’s conviction of one count of endangering the welfare of a child, a fourth-degree offense, in violation of N.J.S.A. 2C:24-4b(5)(b);
And the Disciplinary Review Board having found that respondent’s conviction constitutes a violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And JAMES W. KENNEDY having been ordered to show cause why he should not disbarred or otherwise disciplined;
And good ease appearing;
It is ORDERED that JAMES W. KENNEDY is suspended from the practice of law for a period of six months and until the further Order of the Court, effective October 13, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.